*815During her plea allocution, after the defendant offered to plead guilty to attempted criminal sale of a controlled substance in the third degree under Indictment Number 1539/89, the court asked if she was presently under the influence of any drugs or intoxicants. She replied "just legal Tylenol”. Her further responses to the court’s questions disclose that the defendant understood the consequences of her plea and the defenses that she was waiving and that she made her plea voluntarily. Thus, contrary to the defendant’s present claim, the court did not err by failing to ask her specifically about the amount of Tylenol she had ingested or whether it had an intoxicating effect upon her (see generally, People v Harris, 61 NY2d 9).
We have considered the defendant’s remaining contention and find it to be without merit. Mangano, P. J., Bracken, Lawrence and Rosenblatt, JJ., concur.